Attorney Grievance Comm’n v. Melodie Venee Shuler, Misc. Docket AG No. 14,
September Term, 2014

ATTORNEY DISCIPLINE – SANCTIONS – THIRTY-DAY SUSPENSION – Court
of Appeals suspended from practice of law in Maryland for thirty days, with condition
precedent to reinstatement that lawyer satisfactorily demonstrate, by report of health care
professional (acceptable to Attorney Grievance Commission and, ultimately, Court of
Appeals) or other appropriate evidence, that lawyer is mentally and physically competent
to resume practice of law, lawyer who essentially abandoned her representation of client
before Court of Special Appeals. Such conduct violated Maryland Lawyers’ Rules of
Professional Conduct (“MLRPC”) 1.3 (Diligence), 1.4(a)(2) (Communication), 8.4(d)
(Conduct that is Prejudicial to Administration of Justice), and 8.4(a) (Violating MLRPC).
Circuit Court for Anne Arundel County
Case No. 02-C-14-188377

Argued: May 6, 2015
                                                IN THE COURT OF APPEALS

                                                       OF MARYLAND

                                                    Misc. Docket AG No. 14

                                                  September Term, 2014
                                        ______________________________________

                                         ATTORNEY GRIEVANCE COMMISSION
                                                 OF MARYLAND

                                                                v.

                                               MELODIE VENEE SHULER
                                        ______________________________________

                                                      Barbera, C.J.
                                                      *Harrell
                                                      Battaglia
                                                      Greene
                                                      Adkins
                                                      McDonald
                                                      Watts,

                                                        JJ.
                                        ______________________________________

                                                   Opinion by Watts, J.
                                                   Battaglia, J., dissents
                                        ______________________________________

                                                      Filed: June 30, 2015


                                        *Harrell, J., participated in the hearing of the
                                        case, in the conference in regard to its decision
                                        and in the adoption of the opinion but he retired
                                        from the Court prior to the filing of the opinion.
       This attorney discipline proceeding involves a lawyer who essentially abandoned

her representation of a client before the Court of Special Appeals.

       Melodie Venee Shuler (“Shuler”), Respondent, a member of the Bar of Maryland,

agreed to represent Kevin Wilson (“Wilson”) as the appellant in an appeal in a civil case.

Shuler failed to appear before the Court of Special Appeals at the oral argument that had

been scheduled in Wilson’s case. On that morning, Shuler telephoned the Office of the

Clerk of the Court of Special Appeals to state that she felt too ill to travel that morning and

to request that oral argument be rescheduled. Sometime afterward, Shuler telephoned the

Office of the Clerk of the Court of Special Appeals to check the status of Wilson’s case.

Shuler failed to take any further action in Wilson’s case. For example, Shuler failed to file

a written explanation for her absence or a written request that oral argument be rescheduled.

After the Court of Special Appeals treated Wilson’s case as “submitted on brief” and

affirmed the trial court’s judgment, Shuler failed to inform Wilson that he had not prevailed

in the appeal. Wilson filed a complaint against Shuler with the Attorney Grievance

Commission (“the Commission”), Petitioner.

       On May 27, 2014, on the Commission’s behalf, Bar Counsel filed in this Court a

“Petition for Disciplinary or Remedial Action” against Shuler, charging her with violating

Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.3 (Diligence), 1.4

(Communication), 8.4(d) (Conduct that is Prejudicial to the Administration of Justice), and

8.4(a) (Violating the MLRPC).

       On June 12, 2014, this Court designated the Honorable Michele D. Jaklitsch (“the

hearing judge”) of the Circuit Court for Anne Arundel County to hear this attorney
discipline proceeding. On September 11, 2014, the hearing judge conducted a hearing. On

November 18, 2014, the hearing judge filed in this Court an opinion including findings of

fact and conclusions of law, concluding that Shuler had violated MLRPC 1.3, 1.4, 8.4(d),

and 8.4(a).

       On May 6, 2015, we heard oral argument. For the below reasons, we suspend Shuler

from the practice of law in Maryland for thirty days, with a condition precedent to

reinstatement that Shuler satisfactorily demonstrate, by the report of a health care

professional (acceptable to the Commission and, ultimately, this Court) or other

appropriate evidence, that she is mentally and physically competent to resume the practice

of law.1

                                    BACKGROUND

       The hearing judge found the following facts, which we summarize.

       On December 19, 2002, this Court admitted Shuler to the Bar of Maryland.

       On July 17, 2012, Wilson retained Shuler to represent him as the appellant in an

appeal in a civil case. On July 24, 2012, on Wilson’s behalf, Shuler timely filed a brief in

the Court of Special Appeals. On January 31, 2013, Shuler e-mailed Wilson to state that




       1
        “An order of [this] Court [] that suspends [a] respondent from the practice of law
for a definite period of time may specify any conditions to be satisfied before . . . the
suspension expires.” Md. R. 16-760(g)(1). Such a condition could be “a condition
precedent to reinstatement . . . that the respondent[] demonstrate, by the report of a health
care professional or other proper evidence, that the respondent is mentally and physically
competent to resume the practice of law[.]” Md. R. 16-760(h)(1).


                                            -2-
oral argument had been scheduled for February 5, 2013, and that she would “be there[.]”2

       On February 5, 2013, Shuler failed to appear at oral argument. Shuler had intended

to appear at oral argument, but felt too ill to travel that morning.3 Shuler testified that, on

that morning, she telephoned the Office of the Clerk of the Court of Special Appeals to

state that she felt too ill to travel that morning and to request that oral argument be

rescheduled; according to Shuler, an employee of the Office of the Clerk of the Court of

Special Appeals told her that the judges who had been assigned to Wilson’s case did not

think that oral argument would be necessary. Sometime afterward, Shuler telephoned the

Office of the Clerk of the Court of Special Appeals to check the status of Wilson’s case.

Shuler failed to take any further action in Wilson’s case; for example, Shuler failed to file

a written explanation for her absence or a written request that oral argument be rescheduled.

Thus, Shuler failed to advance Wilson’s interests.

       On April 10, 2013, in an unreported opinion, the Court of Special Appeals affirmed

the trial court’s judgment in Wilson’s case. Shuler failed to inform Wilson that he had not

prevailed in the appeal. Thus, Shuler caused Wilson to lose the opportunity to timely

petition for writ of certiorari in this Court. Shuler’s mental state was one of carelessness.

       On July 23, 2013, Bar Counsel of the District of Columbia informally admonished



       2
          Both before the hearing judge and in this Court, Shuler has alleged that she agreed
only to file a brief, not to appear at oral argument; however, the hearing judge found that
Wilson retained Shuler to represent him in an appeal, and that Shuler promised to appear
at oral argument.
        3
          At the time, Shuler lived in Richmond, Virginia, and relied exclusively on public
transportation.


                                             -3-
Shuler for violating, among others,4 District of Columbia Rule of Professional Conduct

8.4(d) (“It is professional misconduct for a lawyer to . . . [e]ngage in conduct that seriously

interferes with the administration of justice[.]”) by failing to appear at a court-ordered

mediation and two hearings and by appearing late and unprepared at a third hearing, all

within one case other than Wilson’s, approximately between October 2012 and January

2013; at one of the hearings at which Shuler failed to appear, another lawyer appeared on

Shuler’s behalf and stated that Shuler was ill. Thus, Shuler has demonstrated a pattern of

misconduct.

       On June 19, 2014, Shuler was served with the Commission’s interrogatories and

requests for production of documents. On July 6, 2014, Shuler mailed to the Commission

answers to the Commission’s interrogatories, but failed to respond to the Commission’s

requests for production of documents. On both July 14, 2014 and July 21, 2014, Bar

Counsel e-mailed Shuler to outline deficiencies in her answers to the Commission’s

interrogatories. Shuler failed to respond to Bar Counsel’s e-mails. On August 15, 2014,

the Commission filed a motion to compel and a motion to shorten the time to respond to

the motion to compel. The hearing judge granted the motion to shorten time, and ordered

that Shuler respond to the motion to compel by August 22, 2014. Shuler failed to respond

to the motion to compel. On August 25, 2014, the hearing judge granted the motion to

compel, and ordered that Shuler provide new answers to the Commission’s interrogatories



       4
        According to Bar Counsel of the District of Columbia, Shuler also violated District
of Columbia Rules of Professional Conduct 1.6(a) (Confidentiality of Information) and
1.16(a) (Declining or Terminating Representation).

                                             -4-
and respond to the Commission’s requests for production of documents by August 30,

2014. Shuler intentionally failed to provide the discovery materials; instead, on August

27, 2014, Shuler filed a motion to dismiss in which she contended that she did not need to

provide the discovery materials. Thus, Shuler engaged in bad faith obstruction of this

attorney discipline proceeding.

       As to mitigating circumstances, Shuler lacked a dishonest or selfish motive with

respect to the MLRPC violations that the Commission charged, and had personal problems

in the form of a history of physical illnesses.

                                STANDARD OF REVIEW

       In an attorney discipline proceeding, this Court reviews for clear error a hearing

judge’s findings of fact, and reviews without deference a hearing judge’s conclusions of

law. See Md. R. 16-759(b)(2)(B) (“The Court [of Appeals] shall give due regard to the

opportunity of the hearing judge to assess the credibility of witnesses.”); Attorney

Grievance Comm’n v. Marcalus, 442 Md. 197, 202, 112 A.3d 375, 378 (2015) (“[T]his

Court reviews for clear error a hearing judge’s findings of fact[.]”) (Citations omitted));

Md. R. 16-759(b)(1) (“The Court of Appeals shall review de novo the [hearing] judge’s

conclusions of law.”). This Court determines whether clear and convincing evidence

establishes that a lawyer violated an MLRPC. See Md. R. 16-757(b) (“The [Commission]

has the burden of proving the averments of the petition [for disciplinary or remedial action]

by clear and convincing evidence.”).




                                             -5-
                                     DISCUSSION

                       (A) Contentions Other Than Exceptions

       In a “Motion to Dismiss or Request for New Hearing or Allowance for Presentation

of Rebuttal Evidence,” Shuler contends that her right to due process was violated during

this attorney discipline proceeding. Shuler appeared at the hearing and had the opportunity

to observe all of the Commission’s evidence, cross-examine the Commission’s witnesses,

offer her own evidence, and argue before the hearing judge; thus, we deny Shuler’s motion.

       After the hearing, the Commission filed in this Court a “Motion to Supplement the

Record” with a purportedly “retaliatory” e-mail from Shuler to Wilson. Shuler filed in this

Court a “Motion for Sanctions Against [Bar Counsel] and [Assistant Bar Counsel] and

Response to the [Commission]’s [Motion to] Supplement” in which “Shuler requests

monetary damages for having to miss work due to having to respond to the” motion to

supplement. The Commission failed to attach the e-mail to the motion to supplement; thus,

we deny the motion to supplement. The Commission prevails in this attorney discipline

proceeding; thus, the Commission “is entitled to costs” under Maryland Rule 16-761(a),

and we deny Shuler’s motion for “sanctions.”5

                                   (B) Findings of Fact

       The Commission does not except to any of the hearing judge’s findings of fact that




       5
       For the same reason, we also deny Shuler’s request for “reimbursement” made in
an “Opposition to the [Commission]’s Request for a Report from a Medical Doctor as a
Condition of Re-Admission, Sanction and Request for Reimbursement.”


                                           -6-
are discussed above.6 In her exceptions, in some instances, Shuler alleges facts without

indicating whether the record contains evidence of those alleged facts.7 This Court

overrules a party’s exception to a hearing judge’s finding of fact where the party alleges a

fact without indicating whether the record contains evidence of the alleged fact. See

Attorney Grievance Comm’n v. Davy, 435 Md. 674, 693-94, 80 A.3d 322, 333 (2013)

(“[I]n no instance does [the respondent] demonstrate that anything in the record contradicts

any of the hearing judge’s findings of fact . . . . [U]nable to discern any meaningful

challenge to the hearing judge’s findings of fact, we overrule the exceptions[.]” (Footnote

omitted)).   In her exceptions, in other instances, Shuler alleges that her testimony

contradicts the hearing judge’s findings of fact. A contradiction between a witness’s

testimony and a hearing judge’s finding of fact does not alone establish that the hearing

judge clearly erred; the hearing judge’s role is to credit or discredit the witness’s testimony,

see Attorney Grievance Comm’n v. Felder, 440 Md. 272, 287, 102 A.3d 321, 330 (2014)

(“[T]he hearing judge is permitted to pick and choose which evidence to rely upon from a

conflicting array when determining findings of fact.” (Citation and internal quotation

marks omitted)), and this Court defers to the hearing judge’s determination of credibility,

see Md. R. 16-759(b)(2)(B) (“The Court [of Appeals] shall give due regard to the



       6
          The Commission excepts to the hearing judge’s finding as to the date on which
Wilson filed a complaint against Shuler with the Commission. We do not mention that
date; thus, we need not rule on the Commission’s exception.
        7
          For example, without referencing the record, Shuler alleges certain facts in an
attempt to challenge the validity of the informal admonition that she received from Bar
Counsel of the District of Columbia.


                                             -7-
opportunity of the hearing judge to assess the credibility of witnesses.”). Here, we decline

Shuler’s invitation to second-guess the hearing judge’s determination of credibility, and

we overrule all of Shuler’s exceptions to the hearing judge’s findings of fact.8

                                 (C) Conclusions of Law

       The Commission does not except to any of the hearing judge’s conclusions of law

based on the facts that are discussed below.9 It is unclear whether Shuler excepts to the

hearing judge’s conclusions of law; to the extent that she does, we overrule her exceptions.

                                 MLRPC 1.3 (Diligence)

       “A lawyer shall act with reasonable diligence and promptness in representing a

client.” MLRPC 1.3.


       8
         To the extent that the “Motion to Dismiss or Request for New Hearing or
Allowance for Presentation of Rebuttal Evidence” purportedly contains exceptions to the
hearing judge’s findings of fact, we decline to consider them because Shuler filed the
motion before the hearing judge filed an opinion, thus making it impossible for the motion
to address the hearing judge’s findings of fact. Cf. Davy, 435 Md. at 692, 80 A.3d at 332
(“[W]e decline to consider the ‘Motion to Dismiss.’ Because [the respondent] filed the
‘Motion to Dismiss’ before the hearing judge issued her opinion, the ‘Motion to Dismiss’
does not address the hearing judge’s findings of fact[.]”).
       9
         The Commission excepts to the hearing judge’s conclusion that Shuler violated
MLPRC 8.4(d) by failing to timely respond to the Commission’s requests for discovery
materials and by providing deficient answers to the Commission’s interrogatories. We
agree with the Commission that this Court cannot conclude that a respondent violated an
MLRPC based on circumstances that the Commission did not allege in the petition for
disciplinary or remedial action. See Bar Ass’n of Balt. City v. Cockrell, 274 Md. 279, 287,
334 A.2d 85, 89 (1975) (“[W]e confine [the respondent]’s accountability for professional
misconduct to the charges contained in the ‘Petition for Discipline[.]’”). That said, as
discussed below, we agree with the hearing judge’s conclusion that Shuler violated
MLRPC 8.4(d) based on other facts. Additionally, in determining the appropriate sanction,
we consider the hearing judge’s finding that Shuler engaged in bad faith obstruction of this
attorney discipline proceeding by intentionally failing to comply with the hearing judge’s
orders to respond to the motion to compel and to provide discovery materials.


                                            -8-
       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Shuler violated MLRPC 1.3. Shuler failed to appear at oral argument in Wilson’s case

because she felt too ill to travel that morning. Even if we assume, without deciding, that

Shuler’s illness was good reason for her failure to appear at oral argument, 10 and even if

we assume that the hearing judge credited Shuler’s testimony that, on the day of oral

argument, an employee of the Office of the Clerk of the Court of Special Appeals told

Shuler that the judges who had been assigned to Wilson’s case did not think that oral

argument would be necessary, Shuler failed to act with reasonable diligence to ameliorate

her failure to appear at oral argument. Aside from telephoning the Office of the Clerk of

the Court of Special Appeals on two occasions, Shuler failed to take any further action in

Wilson’s case; for example, Shuler failed to file a written explanation for her absence or a

written request that oral argument be rescheduled.

                          MLRPC 1.4(a)(2) (Communication)

       “A lawyer shall . . . keep the client reasonably informed about the status of the

matter[.]” MLRPC 1.4(a)(2).

       Here, clear and convincing evidence supports the hearing judge’s conclusion that

Shuler violated MLRPC 1.4(a)(2).11 Shuler failed to inform Wilson that he had not



       10
          A lawyer violates MLRPC 1.3 by “fail[ing] to appear for [a] scheduled court date[]
without good reason[.]” Attorney Grievance Comm’n v. Butler, 426 Md. 522, 534, 44
A.3d 1022, 1029 (2012) (citation omitted). There is no corroboration (medical or
otherwise) in the record contemporaneous with Shuler’s claim of illness on the day of oral
argument.
       11
          Without specifying a particular provision, the hearing judge concluded that Shuler
violated MLRPC 1.4. We conclude that Shuler violated MLRPC 1.4(a)(2).

                                           -9-
prevailed in the appeal.

    MLRPC 8.4(d) (Conduct that is Prejudicial to the Administration of Justice)

          “It is professional misconduct for a lawyer to . . . engage in conduct that is

prejudicial to the administration of justice[.]” MLRPC 8.4(d). “Generally, a lawyer

violates MLRPC 8.4(d) where the lawyer’s conduct . . . would negatively impact the

perception of the legal profession of a reasonable member of the public[.]” Marcalus, 442

Md. at 205, 112 A.3d at 379 (citations omitted).

          Here, clear and convincing evidence supports the hearing judge’s conclusion that

Shuler violated MLRPC 8.4(d). Shuler failed to appear at oral argument. Aside from

telephoning the Office of the Clerk of the Court of Special Appeals on two occasions,

Shuler failed to take any further action in Wilson’s case. Shuler also failed to inform

Wilson that he had not prevailed in the appeal and deprived him of the opportunity to timely

petition for writ of certiorari in this Court. In short, Shuler essentially abandoned her

representation of Wilson, and thus engaged in conduct that would negatively impact the

perception of the legal profession of a reasonable member of the public.

                           MLRPC 8.4(a) (Violating the MLRPC)

          “It is professional misconduct for a lawyer to[] violate . . . the” MLRPC. MLRPC

8.4(a).

          Here, clear and convincing evidence supports the hearing judge’s conclusion that

Shuler violated MLRPC 8.4(a).         As discussed above, Shuler violated MLRPC 1.3,

1.4(a)(2), and 8.4(d).




                                            - 10 -
                                      (D) Sanction

      The Commission recommends that we suspend Shuler from the practice of law in

Maryland for thirty days, with a condition precedent to reinstatement that Shuler

demonstrate, by the report of a health care professional or other proper evidence, that she

is mentally and physically competent to resume the practice of law. Shuler does not

recommend a sanction.

      In Marcalus, 442 Md. at 207-08, 112 A.3d at 381, this Court stated:

             This Court sanctions a lawyer not to punish the lawyer, but instead to
      protect the public and the public’s confidence in the legal profession. This
      Court [accomplishes these goals] by: (1) deterring other lawyers from
      engaging in similar misconduct; and (2) suspending or disbarring a lawyer
      who is unfit to continue to practice law.

             In determining an appropriate sanction for a lawyer’s misconduct, this
      Court considers: ([1]) the [MLRPC that the lawyer] violated; ([2]) the
      lawyer’s mental state; ([3]) the . . . injury [that] the lawyer’s misconduct
      [caused or could have caused]; and ([4]) . . . aggravating [factors and/]or
      mitigating factors.

              Aggravating factors include: ([1]) prior attorney discipline; ([2]) a
      dishonest or selfish motive; ([3]) a pattern of misconduct; ([4]) multiple
      violations of the MLRPC; ([5]) bad faith obstruction of the attorney
      discipline proceeding by intentionally failing to comply with the Maryland
      Rules or orders of this Court [or the hearing judge]; ([6]) submission of false
      evidence, false statements, or other deceptive practices during the attorney
      discipline proceeding; ([7]) [a] refusal to acknowledge the [misconduct’s]
      wrongful nature []; ([8]) [the victim’s] vulnerability []; ([9]) substantial
      experience in the practice of law; ([10]) indifference to making restitution [or
      rectifying the misconduct’s consequences]; [] ([11]) illegal conduct,
      including that involving the use of controlled substances[; and (12)
      likelihood of repetition of the misconduct].

              Mitigating factors include: ([1]) the absence of prior attorney
      discipline; ([2]) [the] absence of a dishonest or selfish motive; ([3]) personal
      or emotional problems; ([4]) timely good faith efforts to make restitution or
      to rectify [the misconduct’s] consequences []; ([5]) full and free disclosure


                                           - 11 -
       to the Commission or a cooperative attitude toward the attorney discipline
       proceeding; ([6]) inexperience in the practice of law; ([7]) character or
       reputation; ([8]) [a] physical disability; ([9]) a mental disability or chemical
       dependency[,] including alcoholism or drug abuse[,] where: ([a]) there is
       medical evidence that the lawyer is affected by a chemical dependency or
       mental disability; ([b]) the chemical dependency or mental disability caused
       the misconduct; ([c]) the lawyer’s recovery from the chemical dependency
       or mental disability is demonstrated by a meaningful and sustained period of
       successful rehabilitation; and ([d]) the recovery arrested the misconduct[,]
       and [the misconduct’s] recurrence [] is unlikely; ([10]) delay in the attorney
       discipline proceeding; ([11]) the imposition of other penalties or sanctions;
       ([12]) remorse; [] ([13]) remoteness of prior violations of the MLRPC[; and
       (14) unlikelihood of repetition of the misconduct].

(Citations omitted).

       In Attorney Grievance Comm’n v. Walker-Turner, 428 Md. 214, 235, 232, 51 A.3d

553, 565, 563-64 (2012), this Court suspended from the practice of law in Maryland for

sixty days a lawyer who violated MLRPC 1.1 (Competence), 1.3 (Diligence), 1.4(a)(2) and

(b) (Communication), and 8.4(d) (Conduct That Is Prejudicial to the Administration of

Justice). The lawyer failed to appear at a trial, thus causing a trial court to enter judgment

against his clients. See id. at 227, 51 A.3d at 561. The lawyer failed to timely inform his

clients as much and failed to timely move for reconsideration or to vacate. See id. at 231,

228, 51 A.3d at 563, 561. The lawyer’s mental state was one of “inadverten[ce]”—i.e.,

negligence. Id. at 234, 51 A.3d at 565. The lawyer’s misconduct negatively impacted the

creditworthiness of one of his clients. See id. at 234, 51 A.3d at 565. This Court noted

two aggravating factors: (1) prior attorney discipline in the form of a thirty-day suspension

for violating MLRPC 5.5(a) (Unauthorized Practice of Law) and two reprimands by the

Commission; and (2) a pattern of misconduct in the form of failing to appear for court

dates, as, in a previous instance, the lawyer had failed to appear at a court date and failed


                                            - 12 -
to properly communicate with his client. See id. at 232-33, 234, 51 A.3d at 564, 565. This

Court noted one mitigating factor: character, as the lawyer was “active in local legal and

community organizations, [and] offer[ed] pro bono representation.” Id. at 234, 51 A.3d at

565.

       Here, Shuler violated MLRPC 1.3 by failing to act with reasonable diligence to

ameliorate her failure to appear at oral argument; MLRPC 1.4(a)(2) by failing to inform

Wilson that he had not prevailed in the appeal; and MLRPC 8.4(d) by essentially

abandoning her representation of Wilson. The hearing judge found that Shuler was

careless—i.e., negligent—and that Shuler failed to advance Wilson’s interests and caused

him to lose the opportunity to timely petition for writ of certiorari in this Court.

       The hearing judge found two mitigating factors: (1) the absence of a dishonest or

selfish motive with respect to the MLRPC violations that the Commission charged; and (2)

personal problems, as Shuler has a history of physical illnesses.

       We note four aggravating factors.12 First, Shuler has committed multiple violations

of the MLRPC. Second, the hearing judge found that Shuler engaged in bad faith



       12
          The hearing judge found one additional aggravating factor: refusal to acknowledge
the misconduct’s wrongful nature. The hearing judge provided the following basis for this
finding: “[Shuler] did not apologize to [] Wilson[,] and never explained her absence to the
Court of Special Appeals.” As to the former assertion, we are not convinced that the mere
fact that a lawyer did not apologize for misconduct alone establishes that the lawyer refused
to acknowledge the misconduct’s wrongful nature. As to the latter assertion, the hearing
judge found that Shuler testified that, on the morning of the date of oral argument, she
telephoned the Office of the Clerk of the Court of Special Appeals to state that she felt too
ill to travel that morning. Thus, we refrain from considering refusal to acknowledge the
misconduct’s wrongful nature as an aggravating factor.


                                            - 13 -
obstruction of this attorney discipline proceeding by intentionally failing to comply with

the hearing judge’s orders to respond to the motion to compel and to provide discovery

materials.13

       Third and fourth, the hearing judge found that Shuler has received prior attorney

discipline and has demonstrated a pattern of misconduct. Bar Counsel of the District of

Columbia informally admonished Shuler for, among other things, failing to appear at a

court-ordered mediation and two hearings and appearing late and unprepared at a third

hearing, within a case other than Wilson’s, approximately between October 2012 and

January 2013; at one of the hearings at which Shuler failed to appear, another lawyer

appeared on Shuler’s behalf and stated that Shuler was ill. Similarly, here, Shuler failed to

appear at oral argument due to illness in February 2013 and failed to act with reasonable

diligence to ameliorate her failure to appear at oral argument.

       We agree with the Commission that the appropriate sanction for Shuler’s

misconduct is a thirty-day suspension from the practice of law in Maryland, with a

condition precedent to reinstatement that Shuler satisfactorily demonstrate, by the report

of a health care professional (acceptable to the Commission and, ultimately, this Court) or

other appropriate evidence, that she is mentally and physically competent to resume the

practice of law. As the hearing judge found, Shuler has demonstrated a pattern of

misconduct; Wilson’s was the second case in which Shuler both failed to appear at a court



       13
         Shuler’s filing of a motion to dismiss in which she contended that she did not need
to provide the discovery materials supports the hearing judge’s finding that her failure to
comply with the hearing judge’s order to provide discovery materials was intentional.

                                           - 14 -
date due to illness and failed to sufficiently ameliorate her failure to appear. Although

occasionally missing court dates due to illness may be excusable, doing so repeatedly

within a five-month period and without sufficient amelioration is not. Despite having been

informally admonished by Bar Counsel of the District of Columbia, Shuler once again

missed a court date and failed to ameliorate her failure to appear; thus, we must do more

than slap Shuler on the wrist to protect the public and to impress upon Shuler the

importance of remedying failures to appear and managing health issues so that they do not

cause violations of the MLRPC. A reprimand would be particularly insufficient in light of

the circumstance that Shuler has engaged in bad faith obstruction of this attorney discipline

proceeding.

       That said, we agree with the Commission that Shuler’s misconduct is similar to, but

not as egregious as, that of the lawyer in Walker-Turner, 428 Md. 214, 51 A.3d 553. Like

the lawyer in Walker-Turner, id. at 227, 234, 228, 51 A.3d at 561, 565, Shuler failed to

appear for a court date and negligently failed to sufficiently ameliorate her failure to appear.

Unlike the lawyer in Walker-Turner, id. at 227, 51 A.3d at 561, however, Shuler failed to

sufficiently ameliorate her failure to appear at an oral argument, not a trial. Failing to

appear at an oral argument can be detrimental to, but is not necessarily fatal to, a party’s

case in the Court of Special Appeals; by contrast, failing to appear at trial almost always

results in an adverse judgment, and that is exactly what happened in Walker-Turner, id. at

228, 51 A.3d at 561. Thus, in Walker-Turner, id. at 234, 51 A.3d at 565, the lawyer’s

misconduct was not only fatal to his clients’ case, but also detrimental to the

creditworthiness of one of his clients. Additionally, in Walker-Turner, id. at 232-33, 51


                                             - 15 -
A.3d at 564, this Court had already suspended the lawyer from the practice of law in

Maryland for thirty days in a previous attorney discipline proceeding. Thus, Shuler’s

misconduct merits a lesser sanction than the sixty-day suspension that this Court imposed

in Walker-Turner, id. at 235, 51 A.3d at 565.

       In an “Opposition to the [Commission]’s Request for a Report from a Medical

Doctor as a Condition of Re-Admission, Sanction and Request for Reimbursement,” Shuler

seemingly contends that this Court cannot condition reinstatement on evidence that Shuler

is mentally and physically competent to resume the practice of law because the record does

not indicate that she has been diagnosed with any mental or physical condition. To the

extent that Shuler contends as much, she is mistaken. Nothing in Maryland Rule 16-760(g)

(Orders for Suspension or Inactive Status), Maryland Rule 16-760(h) (Conditions),14 or

this Court’s precedent indicates that this Court cannot condition reinstatement on evidence

that a lawyer is mentally and physically competent to resume the practice of law unless the

record indicates that the lawyer has been diagnosed with a mental or physical condition.

Indeed, the record need not indicate as much, as, in requiring as a condition precedent to

reinstatement evidence that a lawyer is mentally and physically competent to resume the

practice of law, this Court is not determining that the lawyer has a mental or physical

condition; to the contrary, this Court is simply seeking additional information in

furtherance of this Court’s goals to protect the public and the public’s confidence in the

legal profession.



       14
            See supra note 1.

                                          - 16 -
       Even if the record needed to provide a factual basis for this Court to condition

reinstatement on evidence that a lawyer is mentally and physically competent to resume

the practice of law, the instant record provides such a factual basis. Based on evidence that

Shuler herself offered,15 the hearing judge found that Shuler has a history of physical

illnesses. As to Shuler’s mental capacity, Shuler’s filings include several concerning

assertions; for example, in her exceptions, Shuler contends that this attorney discipline

“proceeding is in violation of her first amendment right [sic] because the Commission and

Court has [sic] infringed upon right [sic] to practice her religious beliefs by alleging that

she have [sic] a personal or emotional problem and/or is unethical by refusing to talk by

telephone in an association with a person she consider [sic] to be a disgusting human being

for his disrespectful and ungrateful conduct therefore limiting her communications by

email alone.”16

       Of course, in an attorney discipline proceeding, a respondent has the right to make

any argument that he or she wishes before this Court, and this Court cannot conclude within


       15
           Specifically, Shuler testified that she has cardiomyopathy and that, on both the day
before and the day of oral argument in Wilson’s case, she was vomiting and experiencing
diarrhea. Consistently, in her exceptions, Shuler asserts that, from December 2012 through
February 2013, she was “continuously ill” and “had the flu, sinus infections[,] and [a]
stomach virus.”
        16
           In her exceptions, Shuler also contends that: (1) this attorney discipline proceeding
“is in violation of her first amendment right [sic] because the Commission and Court has
[sic] attempted to extort an expression of a feeling of remorse for what occurred in Mr.
Wilson’s case when Mr. Wilson misconduct [sic] and lies resulted in his initial termination
from employment”; and (2) this attorney discipline “proceeding is in violation of her civil
rights by the continued claim that she is incompetent, in experience [sic], and could not do
an appellate argument without having knowledge of her employment history, case history,
appellate experience or received an evaluation of her skills and overlook the true facts of
the case and use false facts to support preconceived bias of Ms. Shuler’s capabilities.”

                                             - 17 -
the same attorney discipline proceeding that the respondent violated an MLRPC in making

an argument before this Court. See Bar Ass’n of Balt. City v. Cockrell, 274 Md. 279, 287,

334 A.2d 85, 89 (1975) (“[W]e confine [the respondent]’s accountability for professional

misconduct to the charges contained in the ‘Petition for Discipline[.]’”). That said, where

this Court has determined that a respondent violated an MLRPC based on facts that are

mentioned in the petition for disciplinary or remedial action, this Court may, for purposes

of determining an appropriate sanction, consider the respondent’s actions during the

attorney discipline proceeding. See, e.g., Marcalus, 442 Md. at 207-08, 112 A.3d at 381

(This Court listed as aggravating factors “bad faith obstruction of the attorney discipline

proceeding” and “deceptive practices during the attorney discipline proceeding[.]”

(Citation omitted)).

       For the above reasons, we suspend Shuler from the practice of law in Maryland for

thirty days, with a condition precedent to reinstatement that Shuler satisfactorily

demonstrate, by the report of a health care professional (acceptable to the Commission and,

ultimately, this Court) or other appropriate evidence, that she is mentally and physically

competent to resume the practice of law. The suspension will begin thirty days after the

date on which this opinion is filed.


                                   IT IS SO ORDERED; RESPONDENT SHALL PAY
                                   ALL COSTS AS TAXED BY THE CLERK OF
                                   THIS COURT, INCLUDING COSTS OF ALL
                                   TRANSCRIPTS, PURSUANT TO MARYLAND
                                   RULE 16-761(b), FOR WHICH SUM JUDGMENT
                                   IS ENTERED IN FAVOR OF THE ATTORNEY
                                   GRIEVANCE        COMMISSION     AGAINST
                                   MELODIE VENEE SHULER.


                                          - 18 -
     IN THE COURT OF APPEALS
          OF MARYLAND


         Misc. Docket AG No. 14
         September Term, 2014


     ATTORNEY GRIEVANCE
   COMMISSION OF MARYLAND

                      v.

      MELODIE VENEE SHULER


                Barbera, C.J.
                *Harrell
                Battaglia
                Greene
                Adkins
                McDonald
                Watts,

                        JJ.


   Dissenting Opinion by Battaglia, J.


           Filed: June 30, 2015

*Harrell, J., participated in the hearing of the
case, in the conference in regard to its
decision and in the adoption of the majority
opinion but he retired from the Court prior
to the filing of the opinion.
      I respectfully dissent from the thirty-day sanction imposed by the majority,

because I believe that an indefinite suspension is the appropriate sanction.

      Why I would impose a greater sanction relates to the hearing judge’s finding that

Shuler lacked remorse or, more cogently, that Shuler did not accept responsibility for her

acts. The hearing judge found that, “[Shuler] did not apologize to Mr. Wilson and never

explained her absence to the Court of Special Appeals.” The hearing judge, additionally,

exhorted that she had concerns regarding Shuler, because of “[Shuler’s] refusal to admit

or acknowledge any wrongdoing on her part and her lack of remorse for her behavior.”

Although the majority overrules Shuler’s exception to the hearing judge’s finding of lack

of remorse, it kicks the finding to the side, stating, “we are not convinced that the mere

fact that a lawyer did not apologize for misconduct alone establishes that the lawyer

refused to acknowledge the misconduct’s wrongful nature.” Slip. Op. at 13 n.12. I

would not do so.

      Further, “for purposes of determining an appropriate sanction,” we may “consider

the respondent’s actions during the attorney discipline proceeding.” Slip Op. at 18. In

that vein, Shuler continued to fail to acknowledge any wrongdoing on her part when,

before us, she urged that she “has no problem of expressing remorse for something she

actually had done wrong; but Mr. Wilson and the Commission presented false evidence”.

Shuler again failed to accept responsibility for her failure to appear in the Court of

Special Appeals, not informing her client that he had been unsuccessful in his appeal and

forsaking a petition for certiorari before us when she, during oral argument, continued to

renounce the suggestion that she ought to have apologized to her client:
         [SHULER]: And to say that I should apologize to someone that’s being so
         disrespectful towards me and who has committed a crime[1] towards me is
         really being unreasonable and anything that said in court is being
         unreasonable.

         In rejecting the hearing judge’s finding that Shuler lacked remorse, the majority

relies on Walker-Turner for its conclusion that a thirty-day suspension is appropriate.

The lesser sanction in Walker-Turner, however, was directly attributable to Walker-

Turner’s clear expression of remorse. We recognized, for example, “that Walker-Turner

worked with [his client’s judgment creditor] in an attempt to cure the consequences of the

entry of the judgment”, which was the heart of his transgression. Id. at 234, 51 A.3d at

565.

         More appropriate to our analysis are Attorney Grievance v. Kovacic, 389 Md. 233,

884 A.2d 673 (2005), and Attorney Grievance v. Lee, 393 Md. 546, 903 A.2d 895 (2006),

in which indefinite suspensions were ordered. In Kovacic, the attorney violated MLRPC

1.3, 1.4 and 8.1(b) (failure to respond to Bar Counsel), by failing to communicate with

her client in a divorce proceeding and failing to respond timely to Bar Counsel’s

inquiries. We imposed an indefinite suspension, recognizing as a significant aggravating

factor that there was no finding of remorse, which left nothing to allay “the likelihood of

a repetition of the conduct.” Kovacic, 389 Md. at 240, 884 A.2d at 677; cf. Attorney

Grievance v. McClain, 373 Md. 196, 212, 817 A.2d 218, 228 (2003) (“[A]n attorney’s

voluntary termination of the charged misconduct, when accompanied by an appreciation



1
    The “crime” to which Shuler refers is her client’s filing of the instant action.

                                                2
of the serious impropriety of that past conduct and remorse for it, may be evidence that

the attorney will not again engage in such misconduct.”).

       In Lee, the attorney violated MLRPC 1.3, 1.4, 1.16 (Terminating Representation),

3.2 (Expediting Litigation), 8.1(b) and 8.4(d), by failing to respond to requests by the

client’s Bankruptcy Trustee as well as Bar Counsel.          We noted that Lee had not

“demonstrated remorse” and that subsequent remedial acts were not “motivated by true

remorse,” rather they were “an attempt to procure a withdrawal of the complaint.” Lee,

393 Md. at 567, 903 A.2d at 908. Reflecting upon Kovacic, in Lee, we, accordingly,

imposed an indefinite suspension. Similarly, Shuler’s demeanor does nothing to assuage

the concern that she will repeat her misconduct.

       The fact also that Bar Counsel recommended a thirty-day suspension, with a

condition precedent to readmission, also is of no benefit to the Respondent herein,

because we may exceed Bar Counsel’s recommendation and “order any lawful sanction

[we] deem[] appropriate in a given case.” Attorney Grievance v. Duvall, 373 Md. 482,

493, 819 A.2d 343, 349 (2003) (“Rule 16-759(c)[, which provides the sanctions that we

may order,] and the nature of the Court’s jurisdiction in attorney discipline matters, gives

the Court the authority to order any lawful sanction it deems appropriate in a given

case.”); see also Attorney Grievance v. Katz, 429 Md. 308, 317, 55 A.3d 909, 914 (2012)

(“This Court . . . has the long-established duty to impose discipline that is consistent with

our attorney disciplinary jurisprudence by assessing, independently, the propriety of the

sanction imposed by a sister jurisdiction, as well as the sanction recommended by Bar

Counsel.”). It is important to note that Bar Counsel’s recommendation was made before

                                             3
Shuler again failed to acknowledge her shortcoming during oral argument before this

Court. An attorney’s repeated failure to acknowledge her wrongdoing should not go

unnoticed.

      Accordingly, I would order an indefinite suspension, because I am not sanguine

that Shuler appreciates the seriousness of her misconduct.




                                            4